                           Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 1 of 7
                                            ^
       A0 245C(Rev.f)2.'lS) AmcQaSeiglx-UrCCYarlilOjia-cADB                       r
                                                            DOCUmeDt 32 Filed 05/lb/20 PaG@iai(ft{u7vrha,wc.u.,.h \slcri4srn)
                           Shfcl '                                                                                                                 .      -            -       • -   I



                                                United States District Court
                                                                    District of Massachusetts
                    UNITHD STATFS OF AMHRiCA                                                /VIMENDED JUDGMENT IN A CRIMINAL CASE
                                         V.

                         PEDRO MEJIA SALAZAR                                                Case Number:                         10113         - 001 - ADB
                                                                                            USM Number: 00229-138
      Date of Original Judgment;              1/9/2018                                        Fed. Def. Sandra Gant
                                              (Or Dale o! Lini .tiiiiviU'ilJiiil^iiu'Df)    Defendant's Attorney
      Reason for Amendment:
   • ( oncciion f*rSeiiicncc on Remand (IK U.S.C. .T^42{r)(l iand(2))                       • Modification ofSupervision Conditions (IS U.S.C.         35(i.3(c| or35S3(c))
   Q Reduction ofSentence for Changed Circiiinsiaiices il'cd. R. Ciim.                      1^ Modification oflmposed Term oflmprisonmcnt tor H.\iiaordinar\- and
         P.35ib))                                                                              Compelling Reasons OS U.S.C. § ?5X2(c)( 11)
   0 Correction ofSentence b> Sentencing Conn (Fed, R. Crim, P. 35(a)l                      0 Modification oflmposed Term ofImprisonment for Rctroaclire .AtnendmcMt(s)
   • Correction ofSentence for Clerical Mistake (Fed. R. Crim. P. 36)                          to the Sentencing Guidelines (tS U.S.C. § 35S2(c)f2))
                                                                                            n Direct Motion lo District Court Pursuant 0 28 t.'.S C.
                                                                                               0   18 U.S.C. ^3S59(cH7)                                                21
                                                                                           D ModificationofRcslituiioiiOrdcrnS U.S.C^^i((?4                            O
                                                                                                                                                                       r-
                                                                                                                                                          n
                                                                                                                                                                           m    --
   THE DEFENDANT:                                                                                                                                                          .aJ :
   2] pleaded giiilly to count(s)         ^                                                                                                                   \
                                                                                                                                                              CO
                                                                                                                                                                           2^r-
                                                                                                                                                                           f>-5rn
   •     pleaded nolo contcndcrc to eoiint(s)
                                                                                                                                               —4
         wliich was accepted by the court.                                                                                                                    3
                                                                                                                                                                           -.t
  •      was found guilty on count(.s)                                                                                                         O              \jn          -nr
                                                                                                                                           cocr                            O
         after a plea of not guilty.                                                                                                                                       m
                                                                                                                                                                  OJ
  The dcfcndani is adjudicated guilty of these offenses:
   fitk «&: Section                   Nature of Offense                                                                     Offeii.sc Ended                        Count
18 use § 1956(h)                Conspiracy to Launder Money
                                                                                                                            06/30/12




           The defendant is sentenced as provided in pages 2 through                                 oflhis jiidgmcnl. The sentence is imposed pursuaiit to
  the Sentencing Reform Act of 1984,
  0 The defendant has been found not guilty on count(s)
  0 Count(s)                                                  0 is • are dismissed on the motion of the United Slates.
            Itis ordered that the defendant must notify the United States Attorney for this district within 30 davs ofany chanee ofname rp<?idpnro
  the, defendantt must notifv
                          cr the criiirt
                                     rcsiiitiiion,
                                         and Unitedcosts, and special
                                                       Sttites attomeyassessments
                                                                        ofmaterial imposed
                                                                                    changes by this judgment
                                                                                            in economic      are fiiFly paid." (fordered to pavVestitulion'
                                                                                                         circumstances.
                                                                                                         5/15/2020
                                                                                           Date of imposition of Judgment

                                                                                            /s/Allison D, Burroughs

                                                     Digitally signed                      Signauire ofJudge The Honorable Allison D. Burroughs
                MARIA                                                                 Judge, U.S. Disirici Court
                                                    by MARIA NAJAR Na„,c and rUle orJ.dgc
                                                    Date: 2020.05.15 5/15/2020
                NAJAR                               13:30:43-05'00'
                        Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 2 of 7
                                              ^
     A0 245C (Rcv.o2 IS) AmCa5fldiiiili7fiGreiAJ!3aiasADB Document 32 Filed 05/lb/20 Page 2 of 7
                                                                                                   r
                         Shcel 2 Imprisonment                                                                     (^PTE- |de„,iiy

     DEFENDANT: PEDRO MEJIA SALAZAR                                                                        Judgmom Page             2   of   7
     CASE NUMBER: 1: 17 CR 10113                   - 001 - ADD

                                                                IMPRISONMENT

             The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
  total term of:

time served.




  •       Thecourt makes the following recommendations to the Bureau of Prisons:




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant shall surrenderto the United States Marshal for this district:
         D                                          n    a.m.      D     p.m.     on
         •       as notified by the UnitedStates Marshal.

 •       The defendant shall surrender for serv ice ofsentence at the institution designated by the Bureau ofPrisons:
         •       before 2 p.m. on
         •       as notified by the UnitedStates Marshal.
         D       as notified by the Probation or Prctrial Services Office.


                                                                   RETURN

1 have executed this judgment as follows:



                                                                                                          The Geo Group, Inc.

         Defendant delivered on
                                       O " "Au "            V                           to
                                                                                             Moshannon eee
                                                                                                       Valtey
                                                                                                           ^
                                                                                                              Correctional
                                                                                                                  .
                                                                                                                           Facility
                                                                                        '                      555 Geo Drive
                                                         with acertified copy ofthis judgment.          Phillpsburg, PA 16866



                                                                                                     I'Nn9ML2uHiSTdAR


                                                                             By        ynlovbyvo
                                                                                       \r\r\ I
                                                                                               r)EPUTu.i|iii 1111 :'i'i . V11
                      Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 3 of 7
                                              r                                                     r
   AO 245C (Rev. 02.18) Am^MS£fij|n)^7rTiGtrciiiU3a3.3[sADB DocLHTiGnt 32 Filed 05/lb/20 Pege 3 of 7
                        Sheet 3   Supervised Release                                                      <    .

   DEFENDANT: PEDRO MEJIA SALAZAR                                                                       Judgment Page 3       of         7
   CASE NUMBER. 1: 17 CR 10113                         - 001 - ADB
                                                          SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release fora term of;

   3 years with conditions.




                                                       MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. \ ou must refrain from any unlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
    imprisonment and at least two periodic drug tests thereafter, asdetermined by the court.
         •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
              substance abuse, icheck ijappUcuNe)
4. ^ You must cooperate in the collection ofDNAas directed by the probation officer, (check ifapplicable)
5. • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §20901. ei seq.) as
     directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6. •     You must participate in anapproved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                     Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 4 of 7
                                           C                                                   r
 .\o245c (Rcv.o:, i8. AmQfi5fiid3Kili7rTfa'eaAJl3al3rsADB DocufTient 32 Filed 05/lb/z0 Page 4 of 7
                     Sheet 3A - Supervised Release
                                                                                                       Judament   Paac
 DEFENDANT'             PEDRO MEJIA SALAZAR
CASE NUMBER: 1: 17 CR 10113                      - 001 - ADB


                                      STANDARD CONDITIONS OF SUPERVISION

As part of yoursupervised release, you must comply with the rollovving standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supcn'ision and identify the minimum tools needed by probation
officei-s to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.    Afterinitially reporting to theprobation office, you will receive instructions from thecourt or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instiiicted.
3.     You must not knowingly leave the federal judicial district where yoii arc authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answw truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about yourliving
      arrangements (such as thepeople you live with), you must notify theprobation officer at least 10days before the change. If notifyina
      the probation olTiccr in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at anytime at your home or elsewhere, andyou must pennit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours perweek ) at a lawfiil type of employment, unless the probation officer excuses you from
      doing so. If youdo nothave full-time employment you must tryto find full-time employment, unless theprobation officer excuses
      you from doing so. If you plan to change where youwork or anything about yourwork (such as your position or your job
      responsibilities), you must notify the probation officerat least 10days before thechange. If notifying the probation officer at least 10
      days in advance is not possibledue to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with thatperson without first getting the permission of the
      probation officer.
9.    If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.. anything that
      was designed, or was modified for. the specific purposeof causing bodily injury or death to another person such as nunchakus or
      tascrs).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officerdetermines that you pose a risk to another person (including an organization), the probation officermav
      require you to notify- the person about the risk and you must comply with that instruction. The probation officermaycontact the
      pci-son and confiim that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of superv ision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on theconditions specified by thecourt andhas provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Ovei-vien- of Probation and Supervisee/
Release Conditions, available at: www.useeurts.gov.


Defendant's Siunaturc                                                                                    Date
                Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 5 of 7

AO 245C(Rev.02/18) AmQa5fiidiiil7hGrellQiy.anADB Document 32 Filed 05/15/20 Page 5 of 7
                 Shcci 3B   Supervised Release                                                (NOTE: IdciHily Changes wiih Aslerisks (^ j)

DEFENDANT- PFDRO MEJIA SALAZAR                                                             Judgmcni iMgc        5       oi        7
CASE NUMBER: 1: 17 CR 10113                  - GDI - ADB


                                ADDITIONAL SUPERVISED RELEASE TERMS
  1. You mustparticipate in a mental health treatment program as directed by the Probation Office.
  2. You must take all medications as directed by your mental health treatment provider.
  3. If ordered deported, you must leave the United States and not to return without prior permission of the Secretary of the
  Department of Homeland Security.

  4. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
  Conditions #1), based on the ability to payor availability ofthird-party payment.
                         Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 6 of 7
                                                  ^
    A0 245C(Rcv. 02/18) AnivOSQQigliii^nGfc^l^^jliikSsADB Docum6nt 32 Filsd 05/15/20 PaQG 6 of 7
                                                                                                            r
                           Sheet 5 Criminal Moneiai^ Penalties                                                           (NOTE: Idenlily Chang./s wilh Asterisks (*»

    defendant-            PEDRO MEJIA SALA2AR                                                                   Judgment - Page         6       of        7
    CASH NUMBER: 1: 17 CR 10113                    - DDI - ADB
                                                  CRIMINAL MONETARY PENALTIES
           1he defendant must pay the following total criminal tnoiietaiy penalties under the schedule ofpayments on Sheet 6.
                          Assessment                       JVTA Assessment*            Fine                             Restitution
    TOTALS             $ 100.00                        $                         $                                  $


    • The detenniiiation of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
           entered at\er such detennination.

    n The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
        Ifthe defendant makes apartial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        b&c°h%"nhS S^^                      payment column below. However, pursuant to 18 LAS.C. §3664(i), all nonfederal ?iclims must be paid
    Name of Payee                                Total Loss**                            Restitution Ordered                      Prioi it^- or Percentage




TOTALS                                 .S                          000             s                      0.00


•       Restitution amount ordered pursuant to plea agreement S

•      The defendant must pay interest on restitution and afine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. §3612(0. All of the payment options on Sheet 6may be subject
        topenalties for delinquency and default, pursuant to 18 U.S.C.3612(g).

•      The court determined that the defendant does not have the ability to pay interest, and itis ordered that:
       •      the interest requircjiient is waived for        •    fine     • restitution.
       •      the interest requirement forthe      •        fine     •    restitution is modified as follows:


* Justice for Victims of Trafficking Actof 2015. Pub. L. No. 114-22
                                                      under Chapters I09A, 110. 1lOA, and 113A of Title 18 for offenses committed onor
                         Case 1:17-cr-10113-ADB Document 33 Filed 10/08/20 Page 7 of 7
                                               r                                                       r
     A()245c (Rcv.oz is) AniA»dasai^ii?in6Khl<ilik3sADB Document 32 Filed 05/15/20 Page 7 of 7
                         Shoe. 0 Schedule ol" Paymen.s                                                                                                 ^

     DEFENDANT:             PEDRO MEJIA SALAZAR                                                              Judgment •-Pagc       7     oi        7
     CASE NUMBER: 1: 17 CR 10113                   - 001 - ADB

                                                         SCHEDULE OF PAYMENTS

     Having assessed the defendant's abilit>' to pay, payment ofthe total criminal monetary penalties shall be due as follows:
    A ^ Lump sum payment ofS 100.00                                due immediately, balance due
              •    not later than                                     ^or
              •    in accordance with •       C,    •    D,    •      F. or    Q Fbelow: or
    B •       Payment to begin immediately (may be combined with              • C,      •    D, or • Fbelow); or
    C • Payment in equal                           (e.g., weekly, monthly, quatterly) installments of S                          over aperiod of
                            (e.g., months or years), to commence                     (e.g.. 30 or 60 days) after the date ofthis judgment; oi*
    D •       Payment in equal                     (e.g., weekly, monthly, quarterly) installments of S                        over aperiod of
                            (e.g., months or years), to commence                     (e.g., 30 or60 days) after release from imprisonment to a
              term ot supeivision; or

    K •       Payment during the term ofsupert-ised release will commence within               (e.g., 30 or 60 days) after relea.se from
              imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability pay at that time; or
    F    •    Special instructions regarding the payment ofcriminal monetary penalties:




    Unless tht coiirt has expressly ordered otheixvise, ifthis judgment imposes imprisonment, payment ofcriminal monetar\' penalties is due
 during the period of impnsonnicnt. All criminal monetary penalties, except those payments made throueh the Federal Sureau of Prisons'
 InmateFinancialResponsibihty Program, arc made to theclerkof the court.                                       ^                 •juicain. i i M.wns
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




•       Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including iiefendant number). Total Amount. Joint and Several Amount
        and corresponding payee, if appropriate.                                                                                   « rvnu um,




•       The defendant shall pay the cost of prosecution.
•       The defendant shall pay the following court cost(s):
•       The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the followino order: fI)assessment. (2) restitution principal. (3) restitution interest, (4) fine nrincioal (51 fine
interest, (6) comniunily restitution. (7) JVTA assessment, (S) penalties, and (9) costs, including cost ofprosecution and cCt costs.
